Citation Nr: 0524612	
Decision Date: 09/09/05    Archive Date: 09/21/05

DOCKET NO.  04-08 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
10 percent for degenerative joint disease (DJD) of the 
cervical spine.

2.  Entitlement to an initial disability rating greater than 
10 percent for residuals of low back strain with sacral 
ileitis.

3.  Entitlement to an initial compensable disability rating 
for right elbow tendonitis.

4.  Entitlement to an initial disability rating greater than 
10 percent for thoracic outlet syndrome with thoracic 
scoliosis and right trapezius muscle spasm.

5.  Entitlement to an initial compensable disability rating 
for right carpal tunnel syndrome. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from April 1983 to April 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  Medical evidence of record shows essentially normal or 
only minor limitation of motion of the cervical spine, with 
minimal evidence of functional loss.

3.  Medical evidence of record shows essentially normal or 
only minor limitation of motion of the thoracolumbar spine, 
with minimal evidence of functional loss. 

4.  The right elbow has normal range of motion; there is no 
evidence of other abnormality to support the veteran's 
subjective complaints of pain and other symptoms.  

5.  Medical evidence shows mild muscle weakness in the right 
upper extremity, spasm and tenderness of the right trapezius 
muscle, and thoracic scoliosis; there is no other evidence of 
significant neurologic disability associated with thoracic 
outlet syndrome.

6.  Electrodiagnostic studies confirmed right ulnar nerve 
entrapment; however, right hand strength, grasp, and 
dexterity are intact and there is no other evidence of 
significant neurologic impairment or impaired function.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating greater 
than 10 percent for DJD of the cervical spine have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1-4.7, 4.21, 4.40. 4.45, 4.59, 4.71a, Diagnostic Code 5242 
(2004); 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003).

2.  The criteria for an initial disability rating greater 
than 10 percent for residuals of low back strain with sacral 
ileitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.40. 4.45, 4.59, 4.71a, 
Diagnostic Code 5237 (2004); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5295 (2003).

3.  The criteria for an initial compensable disability rating 
for right elbow tendonitis have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 
4.40. 4.45, 4.71a, Diagnostic Code 5206 (2004).  

4.  The criteria for an initial disability rating greater 
than 10 percent for thoracic outlet syndrome with thoracic 
scoliosis and right trapezius muscle spasm have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.20, 4.21, 4.124a, Diagnostic Code 8519 (2004).   

5.  The criteria for an initial compensable disability rating 
for right carpal tunnel syndrome have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.124a, Diagnostic Code 8516 (2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2004).  If a veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20; see 38 C.F.R. § 4.27.  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (a claim 
for an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded).  
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3. 
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Orthopedic Disabilities

The veteran has several service-connected orthopedic 
disabilities, each of which is rated, in part, based on 
limitation of motion.  In such cases, the Board must also 
consider, in conjunction with the otherwise applicable 
diagnostic code, any additional functional loss the veteran 
may have sustained by virtue of other factors as described in 
38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  Such factors include more or less 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy of disuse.  A finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).

There are similar considerations with disability from 
arthritis.  With any form of arthritis, painful motion is an 
important factor of disability.  Joints that are actually 
painful, unstable, or malaligned, due to healed injury, 
should be entitled to at least the minimum compensable rating 
for the joint.  Special note should be taken of objective 
indications of pain on pressure or manipulation, muscle 
spasm, crepitation, and active and passive range of motion of 
both the damaged joint and the opposite undamaged joint.  
38 C.F.R. § 4.59.

1. Spinal Disabilities

During the course of this appeal, VA promulgated new 
regulations for the evaluation of disabilities of the spine, 
effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 
27, 2003) (to be codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine.  
If a law or regulation changes during the course of a claim 
or an appeal, the version more favorable to the veteran will 
apply, to the extent permitted by any stated effective date 
in the amendment in question.  38 U.S.C.A. § 5110(g); 
VAOPGCPREC 3-2000.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003.  Because the amendments 
discussed above have a specified effective date without 
provision for retroactive application, they may not be 
applied prior to the effective date.  As of that effective 
date, the Board must apply whichever version of the rating 
criteria is more favorable to the veteran.

The Board notes that the RO addressed the previous and 
amended rating criteria in the February 2004 statement of the 
case.  Therefore, the Board may also consider these 
amendments without first determining whether doing so will be 
prejudicial to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993). 

The amendments addressing evaluations of spinal disabilities 
created a General Rating Formula for Diseases and Injuries of 
the Spine.  Note (1) to the General Rating Formula indicates 
that any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be separately evaluated under an appropriate 
diagnostic code.  Note (2) specifies that for VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left and 
right lateral flexion are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 degrees.  Normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  See 38 C.F.R. § 4.71a, Plate V (depicting 
normal range of motion for the spinal segments). 

a.  DJD of the Cervical Spine

The veteran's service-connected DJD of the cervical spine and 
residuals of low back strain with sacral ileitis are each 
evaluated as 10 percent disabling.

Under the previous version of the rating criteria, the DJD of 
the cervical spine is evaluated under Diagnostic Code (Code) 
5290, limitation of motion of the cervical spine.  38 C.F.R. 
§ 4.71a (2003).  A 10 percent rating is assigned for slight 
limitation of motion; a 20 percent evaluation is warranted 
for moderate limitation of motion.    

Under the amended version of the rating criteria, DJD disease 
of the cervical spine is evaluated under Code 5242, 
degenerative arthritis of the spine.  38 C.F.R. § 4.71a 
(2004).  The General Rating Formula for Diseases and Injuries 
of the Spine provides, in pertinent part, for a 10 percent 
evaluation when forward flexion of the cervical spine is 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the cervical spine is greater 
than 170 degrees but not greater than 335 degrees; or, there 
is muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour.  A 20 
percent award is granted when forward flexion of the cervical 
spine is greater than 
15 degrees but not greater than 30 degrees; or, the combined 
range of motion of the cervical spine is not greater than 170 
degrees; or, there is muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.    

The veteran has alleged that he has daily pain and stiffness 
with occasional flare-ups.  In his March 2004 substantive 
appeal, he stated that he had daily pain and weekly 
exacerbations associated with the DJD of the cervical spine.  
During the exacerbations, he had significant pain and was 
unable to turn his neck.

The Board finds that the overall disability picture does not 
more closely approximate the criteria for a 20 percent 
disability rating for DJD of the cervical spine.  38 C.F.R. § 
4.7.  Considering the previous rating criteria, the report of 
the June 2001 VA pre-discharge examination and the report of 
the February 2002 in-service examination for Medical 
Evaluation Board proceedings show at most only minor 
limitation of cervical spine motion, even when considering 
pain on motion.  The reports, as a whole, provide evidence 
against this claim. 

Despite the June 2001 examiner's assessment of moderate 
limitation of function, there were few findings to support 
any increase in evaluation based on functional loss.  
Specifically, there was tenderness to palpation of the 
cervical spine, but no evidence of spasm, weakness, or 
mention of postural or fixed deformity.    

Considering the amended rating criteria, the November 2003 VA 
orthopedic examination reflects essentially normal range of 
motion of the cervical spine.  In fact, the range of motion 
findings fall squarely within the criteria for a 10 percent 
rating, again providing more evidence against this claim.  
Again, the 2003 VA examination shows no evidence of painful 
motion, spasm, weakness, tenderness, or deformity to support 
an increased evaluation based on functional loss.  In fact, 
the examiner noted that the veteran was able to perform range 
of motion exercises with mild pain, but no weakness, 
fatigability, incoordination, or additional limitation of 
motion.     

Accordingly, the Board finds that the preponderance of the 
evidence is against an initial disability rating greater than 
10 percent for DJD of the cervical spine.  38 C.F.R. § 4.3.  
There is insufficient evidence of limitation of motion or 
functional loss to warrant an increased evaluation.  The 
appeal is denied.   

b.  Residuals of Low Back Strain with Sacral Ileitis

Under the previous version of the rating criteria, the RO 
assigned residuals of low back strain with sacral ileitis a 
10 percent rating under Code 5292, limitation of motion of 
the lumbar spine.  38 C.F.R. § 4.71a (2003).  A 10 percent 
rating is assigned for slight limitation of motion; a 20 
percent evaluation is warranted for moderate limitation of 
motion.

The disability may also be rated under Code 5295, lumbosacral 
strain.  A 10 percent rating is assigned for lumbosacral 
strain with characteristic pain on motion.  A 
20 percent rating is awarded for disability with muscle spasm 
on extreme forward bending, and unilateral loss of lateral 
spine motion in the standing position.    

Under the amended version of the rating criteria, residuals 
of low back strain with sacral ileitis is evaluated under 
Code 5237, lumbosacral or cervical strain.  38 C.F.R. § 4.71a 
(2004).  The General Rating Formula for Diseases and Injuries 
of the Spine provides, in pertinent part, for a 10 percent 
evaluation when forward flexion of the thoracolumbar spine is 
greater than 60 degrees but not greater than 
85 degrees; or, combined range of motion of the thoracolumbar 
spine is greater than 120 degrees but not greater than 235 
degrees; or, there is muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour.  A 20 percent evaluation is in order when forward 
flexion of the thoracolumbar spine is greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine is not greater than 120 
degrees; or, there is muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.    

The veteran has described daily pain, stiffness, and weakness 
associated with the back disability, with occasional flare-
ups.  He sometimes used a back brace.  The veteran's March 
2004 substantive appeal indicated that he had incapacitating 
episodes of low back symptoms once or twice a month.  He had 
to avoid essentially any prolonged activity to prevent severe 
pain.   

Considering the evidence of record, the Board finds that the 
overall disability picture does not more nearly approximate 
the criteria for a 20 percent evaluation.  38 C.F.R. § 4.7.  
Considering the previous rating criteria, the report of the 
June 2001 VA pre-discharge examination shows no limitation of 
lumbar spine motion, even when considering pain on motion.  
In addition, the June 2001 examiner found only slight 
limitation of function.  Specifically, there is evidence of 
tenderness to palpation the lumbosacral spine, but no 
evidence of spasm, weakness, atrophy, postural or fixed 
deformity, or gait abnormality.  The Board also notes that 
there is no evidence of neurologic deficit.    

It is important for the veteran to understand that without 
consideration of his pain, the current evaluations of his 
service connected disorders could not be justified. 

Considering the amended rating criteria, the November 2003 VA 
orthopedic examination reflects normal range of motion of the 
lumbar spine.  In fact, the range of motion findings do not 
fall within the criteria for a 20 percent rating.  The 2003 
VA examination is negative for painful motion, spasm, 
weakness, tenderness, or deformity to support an increased 
evaluation based on functional loss.  In fact, the examiner 
noted that the veteran was able to perform range of motion 
exercises with mild pain, but no weakness, fatigability, 
incoordination, or additional limitation of motion.  The 
Board notes that there is no evidence of associated 
neurologic deficit.     

Accordingly, the Board finds that the preponderance of the 
evidence is against an initial disability rating greater than 
10 percent for residuals of low back strain with sacral 
ileitis.  38 C.F.R. § 4.3.  There is insufficient evidence of 
limitation of motion or functional loss to warrant an 
increased evaluation.  The appeal is denied.   

2. Right Elbow Tendonitis

The veteran seeks a compensable disability rating for right 
elbow tendonitis, which is rated by analogy to Code 5206, 
limitation of flexion of the forearm.  38 C.F.R. 
§ 4.71a.  A noncompensable rating is assigned for the major 
arm when flexion is limited to 110 degrees.  A 10 percent 
rating is in order when flexion is limited to 100 degrees.  
See 38 C.F.R. § 4.71, Plate I (defining normal range of 
motion for the elbow as flexion from 0 to 145 degrees).    

The disability may also be rated based on limitation of 
extension of the forearm under Code 5297.  38 C.F.R. § 4.71a.  
A 10 percent rating is assigned when forearm extension is 
limited to 45 degrees or to 60 degrees.  A 20 percent 
evaluation is warranted when extension is limited to 75 
degrees. 

The veteran has described right elbow symptoms including 
pain, stiffness, weakness, swelling, inflammation, 
instability, fatigue, and lack of endurance.  He asserts that 
the elbow symptoms worsen with overuse.  In his March 2004 
substantive appeal, the veteran explained that he could 
straighten the elbow, but that pain began at 90 degrees and 
increased as the arm straightened.   
 
The report of the June 2001 VA pre-discharge examination 
shows right elbow motion from 0 to 145 degrees without pain.  
Similarly, on VA examination in November 2003, right elbow 
motion was from 0 to 145 degrees, with complete extension 
noted.  Thus, there is no evidence to support a compensable 
disability rating based solely on measured range of motion.  
38 C.F.R. § 4.7.  Moreover, the Board finds insufficient 
physical evidence to support the veteran's subjective 
complaints.  Specifically, neither examination found any 
evidence of right elbow abnormality.  In addition, X-rays of 
the right elbow from both examinations were normal.  Clearly, 
the objective medical evidence provides much evidence against 
this claim. 

The Board finds no basis to award a compensable evaluation 
considering complaints of functional loss.  38 C.F.R. 
§§ 4.40, 4.45;  DeLuca, 8 Vet. App. at 206.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
a compensable disability rating for right elbow tendonitis.  
38 C.F.R. § 4.3.   

Neurologic Disabilities

The service-connected thoracic outlet syndrome and right 
carpal tunnel syndrome are evaluated as diseases of the 
peripheral nerves, which are evaluated on whether there is 
complete paralysis or varying levels of incomplete paralysis.  
38 C.F.R. 
§ 4.124a.  Notes to the section for evaluation of diseases of 
peripheral nerves within 38 C.F.R. § 4.124a clarify that the 
term "incomplete paralysis" with this and other peripheral 
nerve injuries indicates a degree of lost or impaired 
function substantially less than the type pictured for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.

1.  Thoracic Outlet Syndrome with Thoracic Scoliosis and 
Right Trapezius Muscle Spasm

The thoracic outlet syndrome with thoracic scoliosis and 
right trapezius muscle spasm is rated as 10 percent disabling 
by analogy to Code 8519, paralysis of the long thoracic 
nerve.  38 C.F.R. § 4.124a.  When there is complete 
paralysis, with inability to raise arm above shoulder level 
and winged scapula deformity, a 
30 percent evaluation is in order.  A 10 percent rating is 
assigned for the major (dominant) hand when there is moderate 
incomplete paralysis.  A 20 percent rating is warranted for 
severe incomplete paralysis.  

Symptoms reported by the veteran include neck stiffness and 
numbness in the right upper extremity.  Raising his arm 
resulted in numbness and tingling in the arm, though it 
sometimes also happened without raising the arm.  He had 
difficulty with repetitive arm use.  In his substantive 
appeal, the veteran explained that the area affected by the 
thoracic outlet syndrome was stiff and tight and painful.  He 
sometimes woke with numbness and pain.

The Board finds that the overall disability picture does not 
more closely approximate severe incomplete paralysis to 
warrant a rating greater than 10 percent under Code 8519.  
38 C.F.R. § 4.7.  The evidence reflects spasm and tenderness 
of the right trapezius muscle.  However, the June 2001 VA 
pre-discharge examination found no neurologic deficit; 
sensation, motor strength, and reflexes were intact.  
Similarly, the February 2002 in-service examination for the 
Medical Evaluation Board proceedings found good grip 
strength, muscle coordination, and sensation.  The November 
2003 VA examiner noted mild muscle weakness in the right 
upper extremity, but no other significant abnormality.  
Therefore, the Board cannot conclude that the disability is 
more than moderate. Id.  Accordingly, the Board finds that 
the preponderance of the evidence is against an initial 
disability rating greater than 10 percent for thoracic outlet 
syndrome with thoracic scoliosis and right trapezius muscle 
spasm.  38 C.F.R. § 4.3.   

2.  Right Carpal Tunnel Syndrome

The veteran's right carpal tunnel syndrome is evaluated as 
noncompensable (zero percent disabling) under Code 8516, 
paralysis of the ulnar nerve.  38 C.F.R. 
§ 4.124a.  See 38 C.F.R. § 4.31 (where the Schedule does not 
provide a zero percent rating, a zero percent shall be 
assigned if the requirements for a compensable rating are not 
met).  When there is complete paralysis of the ulnar nerve, 
with "griffin claw" deformity due to flexor contraction of 
ring and little fingers, atrophy very marked in dorsal 
interspace and thenar and hypothenar eminences; loss of 
extension of ring and little fingers, inability to spread the 
fingers (or reverse), inability to adduct the thumb; and 
weakened flexion of wrist, a maximum schedular evaluation of 
60 percent is in order.  A 10 percent rating is assigned for 
the major hand for mild incomplete paralysis.     

The veteran describes weakness, numbness, and tingling that 
could affect all fingers and that occurred several times a 
day and interfered with dexterity.  In his March 2004 appeal, 
the veteran contends that his right hand is virtually useless 
as a result of the carpal tunnel syndrome.   

The Board finds that the evidence of record does not reflect 
overall disability that more closely approximates mild 
incomplete paralysis of the ulnar nerve to warrant a 
compensable disability rating.  38 C.F.R. § 4.7.  Initially, 
the Board notes that in-service electrodiagnostic studies 
confirmed right ulnar nerve entrapment.  The June 2001 VA 
pre-discharge examination, however, revealed no abnormality 
of the right wrist.  Range of motion of the wrist was normal 
and without pain.  See 38 C.F.R.  § 4.71, Plate I.  The 
veteran was able to make a tight fist.  Hand strength was 
normal.  Dexterity was normal.  Phalen's sign and Tinel's 
sign were negative.  The hand was neurologically intact.  

Similarly, during the February 2002 in-service examination 
for the Medical Evaluation Board proceedings, the examiner 
found good grip strength bilaterally and intact sensation.  
Finally, the report of the November 2003 VA examination 
showed that grasping ability was equal and that sensation was 
equal in both upper extremities.  Dorsiflexion and palmar 
flexion were completed without difficulty or pain.  Such 
medical records provide evidence against this claim.  Absent 
objective evidence of disability supporting the veteran's 
complaints, the Board finds that the preponderance of the 
evidence is against an initial compensable disability rating 
for right carpal tunnel syndrome.  38 C.F.R. § 4.3.  

The Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002).  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).  That is, by way of a letter dated in 
July 2003, as well as the May 2003 rating decision and 
February 2004 statement of the case, the RO advised the 
veteran of the evidence needed to substantiate his claim and 
explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible to provide.  In 
addition, the statement of the case includes the text of the 
regulation that implements the notice and assistance 
provisions from the statute.  The Board is satisfied that the 
RO has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

The Board observes that the RO did not provide the veteran 
with VCAA notice prior to the May 2003 adverse determination 
on appeal.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In addition, the July 2003 
VCAA letter does not ask the veteran to provide any evidence 
in his possession that pertains to the claim. Id. at 120-21.  
However, the Board is satisfied that the documents discussed 
above, when taken together, fully notify the veteran of his 
rights and responsibilities under the VCAA and advise him of 
the need to give to VA any evidence pertaining to his claim, 
such that there is no defective notice resulting in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004) (holding that the Court must 
take due account of the rule of prejudicial error when 
considering compliance with VCAA notice requirements); see 
also Sutton v. Brown, 9 Vet. App. 553 (1996); 38 C.F.R. 
§ 20.1102 (harmless error).  Moreover, the Board emphasizes 
that neither the veteran nor his representative has made any 
showing or allegation of defect in timing or content of VCAA 
notice that results in prejudice to the veteran.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (the appellant 
bears the initial burden of demonstrating VA's error in the 
adjudication of a claim and how that error was prejudicial).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records relevant VA medical 
examinations.  The veteran has not identified any VA medical 
treatment and has not authorized the release of any private 
medical records.  The Board is therefore satisfied that the 
RO has provided all assistance required by the VCAA.  
38 U.S.C.A. § 5103A.   
	




ORDER

An initial disability rating greater than 10 percent for DJD 
of the cervical spine is denied.

An initial disability rating greater than 10 percent for 
residuals of low back strain with sacral ileitis is denied.  

An initial compensable disability rating for right elbow 
tendonitis is denied.  

An initial disability rating greater than 10 percent for 
thoracic outlet syndrome with thoracic scoliosis and right 
trapezius muscle spasm is denied. 

An initial compensable disability rating for right carpal 
tunnel syndrome is denied. 


	                     
______________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


